To vacate an order denying defendants’ motion to strike an amended declaration from the files, in an action against a saloon-keeper and his bondsmen, under 3 How. Stat., Sec. 2283, E. 3.
Denied, with costs, May 1, 1897.
In the original declaration plaintiff (the widow) declared as administratrix. The amended declaration named plaintiff personally and counted upon injuries to her means of support.
It seems that defendants’ counsel, . in consideration of a continuance, stipulated that a “ new declaration” might be’filed.